MEMORANDUM OPINION

                                           No. 04-10-00854-CR

                                          IN RE Harvey C. ORR

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 15, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 2, 2010, relator Harvey C. Orr filed a petition for writ of mandamus,

complaining about his underlying felony conviction.                 In 2003, relator was convicted of

aggravated sexual assault of a child, and was sentenced to fifteen years’ confinement. On June

30, 2004, this court dismissed the appeal in Cause No. 04-04-00337-CR for lack of jurisdiction

because Orr’s notice of appeal was filed untimely. Therefore, Orr’s felony conviction is final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon

Supp. 2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910

           1
           This proceeding arises out of Cause No. 2002-CR-7523, styled State of Texas v. Harvey C. Orr, pending
in the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita Vasquez-Gardner presiding.
                                                                              04-10-00854-CR


S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in Orr’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                              PER CURIAM
DO NOT PUBLISH




                                                -2-